                                           Case 4:20-cv-07149-KAW Document 6 Filed 01/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JASON BEASLEY,                                          Case No. 4:20-cv-07149-KAW
                                   8                         Plaintiff,                          ORDER TO SHOW CAUSE
                                   9                  v.

                                  10     CHRISTIAN PFEIFFER, et al.,
                                  11                         Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             Petitioner, a California prisoner, filed this petition for a writ of habeas corpus pursuant to

                                  14   28 U.S.C. § 2254 challenging his state criminal conviction. It does not appear from the face of the

                                  15   petition that it is without merit. Good cause appearing, the Court hereby issues the following

                                  16   orders:

                                  17             1.        The clerk must electronically serve a copy of this order upon the respondent and the

                                  18   respondent’s attorney, the Attorney General of the State of California, at the following e-mail

                                  19   address: SFAWTParalegals@doj.ca.gov. The clerk must also include a copy of the “consent or

                                  20   declination to magistrate judge jurisdiction form.” The petition and any exhibits thereto are

                                  21   available via the Electronic Case Filing system for the Northern District of California.

                                  22             2.        No later than sixty days from the date of this Order, Respondent shall file with this

                                  23   Court and serve upon Petitioner an Answer conforming in all respects to Rule 5 of the Rules

                                  24   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be issued.

                                  25   Respondent shall file with the Answer all portions of the state record that have been transcribed

                                  26   previously and are relevant to a determination of the issues presented by the petition. If Petitioner

                                  27   wishes to respond to the Answer, he shall do so by filing a Traverse with the Court and serving it

                                  28   on Respondent within thirty days of his receipt of the Answer. If he does not do so, the petition
                                           Case 4:20-cv-07149-KAW Document 6 Filed 01/07/21 Page 2 of 2




                                   1   will be deemed submitted and ready for decision on the date the Traverse is due.

                                   2          3.      No later than sixty days from the date of this Order, Respondent may file with this

                                   3   Court and serve upon Petitioner a motion to dismiss on procedural grounds in lieu of an Answer,

                                   4   as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section 2254

                                   5   Cases. If Respondent files such a motion, Petitioner shall file with the Court and serve on

                                   6   Respondent an opposition or statement of non-opposition to the motion within thirty days of

                                   7   receipt of the motion, and Respondent shall file with the Court and serve on Petitioner a reply

                                   8   within fourteen days of receipt of an opposition.

                                   9          4.      Extensions of time are not favored, though reasonable extensions will be granted.

                                  10   Any motion for an extension of time must be filed no later than three days prior to the deadline

                                  11   sought to be extended.

                                  12          5.      Petitioner and Respondent shall file their Consent or Declination to Magistrate
Northern District of California
 United States District Court




                                  13   Judge Jurisdiction on or before the date the answer is due. This form can be found at

                                  14   www.cand.uscourts.gov/civilforms.

                                  15          IT IS SO ORDERED.

                                  16   Dated: January 7, 2021
                                                                                               __________________________________
                                  17                                                           KANDIS A. WESTMORE
                                  18                                                           United States Magistrate Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
